 

Exhibit 10.1

 

KEY EXECUTIVE INCENTIVE AGREEMENT

 

1.                  Purpose. This Key Executive Incentive Agreement (as may be
amended, restated, or otherwise modified from time to time, this “Agreement”) is
entered into as of April 12, 2019 by Aceto Corporation, a New York corporation
(the “Company”), for the purpose of setting forth the requirements for William
Kennally (“Executive”) to receive additional compensation as an incentive to
maximize the value of the Company’s assets and to ensure optimum recovery for
all stakeholders. Certain capitalized terms used but not defined herein shall
have the meanings given such terms on Exhibit A hereto.

 

2.                  Eligibility.

 

(a)                        Subject to (i) the terms and conditions of this
Agreement, and (ii) Executive’s compliance with the terms and conditions hereof,
including, without limitation, Executive’s compliance with the terms and
conditions of Section 7 below, Executive shall be eligible for a bonus (the
“Bonus”) upon the consummation of (i) a Sale of the Pharma Business, (ii) a Sale
of the ChemPlus Business pursuant to a ChemPlus Enhanced Agreement, (iii) a Sale
of the Company, or (iv) a Determination Event (each of clauses (i) through (iv),
a “Transaction”), in each case on or prior to March 15, 2020. Whether a
Transaction has been consummated (and if so, the type of Transaction) shall be
determined by the Committee in its sole discretion.

 

(b)                        Payment of the Bonus shall be subject to (i)
Executive’s continued employment with the Company from the date of this
Agreement through the date of payment hereunder, or (ii) a termination of the
Executive’s employment with the Company by the Company without Cause (as defined
in the Change in Control Agreement) or as a result of Executive’s death or
disability prior to such date. For avoidance of doubt, a transfer of Executive’s
employment to (i) any affiliate of the Company, including, without limitation,
Pharma, or (ii) any successor to the Company or any of its affiliates, shall not
be deemed a termination of Executive’s employment with the Company for purposes
of this Agreement, but a termination of employment with Pharma or such successor
shall be such a termination.

 

3.                  Amount of Bonus. The amount of Executive’s Bonus, if any,
shall be determined in accordance with Exhibit B hereto, and such amount shall
be paid, less applicable withholdings, upon the consummation of the applicable
Transaction, or if there is more than one Transaction, upon the consummation of
each Transaction, subject to the true-up provided herein, which true-up, if any,
shall be payable no later than March 15, 2020.

 

4.                  Assistance with Transaction. Notwithstanding anything in
this Agreement to the contrary, if any transaction is proposed by the Board that
could result in a “Transaction” for purposes of this Agreement, Executive shall
support such transaction and take all such action as may be reasonably requested
by the Board to cause such transaction to be consummated at the time and on the
terms proposed by the Board, including, without limitation, to the extent
requested: (i) reviewing and commenting on confidential offering memoranda or
similar documents; (ii) preparing projections; (iii) meeting with
representatives of prospective purchasers; (iv) participating in management
meetings; (v) assisting in connection with the negotiation, documentation and
consummation of the proposed transaction; (vi) executing and delivering such
agreements and documents as are customary for similar transactions; (vii)
assisting with any formal or informal inquiry, investigation, disciplinary or
other proceeding initiated by any government, regulatory or law enforcement
agency in connection with the proposed transaction or any threatened or
initiated litigation against the Company or its affiliates whether relating to
such transaction or otherwise; (viii) assisting in the development of strategies
designed to increase the value of the Transactions; (ix) assisting with the
Bankruptcy Court proceedings to approve such Transaction; and (x) any other
transitional matter reasonably requested by the Company.

 



 

 

 

5.                  Cooperation. Executive agrees, at the Company’s request, to
reasonably cooperate, by providing truthful information, documents and
testimony, in any Company investigation, litigation, arbitration, or regulatory
proceeding regarding events that occur during Executive’s employment with the
Company. Executive’s requested cooperation may include, without limitation,
making himself reasonably available to consult with the Company’s counsel,
providing truthful information and documents, and to appear to give truthful
testimony. The Company will, to the extent permitted by applicable law and court
rules, reimburse Executive for reasonable out-of-pocket expenses that Executive
incurs in providing any requested cooperation, so long as Executive provides
advance written notice to the Company of Executive’s request for reimbursement
and provide satisfactory documentation of the expenses. Nothing in this Section
is intended to, and this Section shall not, preclude or limit Executive’s
preserved rights described in Section 18 below.

 

6.                  Effect of Bonus on Other Benefits. Neither the entrance into
this Agreement nor the payment of any amount hereunder will affect Executive’s
benefits under any benefit plan, policy, or arrangement of the Company, except
to the extent expressly provided in any such benefit plan, policy, or
arrangement. Without limiting the preceding sentence, the Bonus:

 

(a)                        shall not be considered in the computation of
Executive’s performance award for purposes of Section 3 of the Change in Control
Agreement;

 

(b)                        shall not be considered in the computation of
Executive’s base salary and;

 

(c)                        shall not be considered in the determination of the
payments, if any, that Executive may be entitled to pursuant to any severance
plan, policy, or arrangement or the Change in Control Agreement.

 

7.                  Restrictive Covenants. Any payment or payments under this
Agreement to Executive shall be conditioned upon Executive’s compliance with any
restrictive covenant (including, without limitation, any non-competition,
non-solicitation, non-disparagement, or protection of confidential information
covenant) that directly or indirectly benefits the Company (collectively, the
“Restrictive Covenants”)). If Executive breaches any such Restrictive Covenant
in any material respect, Executive shall automatically, without further action,
notice or deed, forfeit his right to any payment hereunder, without payment of
any consideration therefor, and upon demand by the Company, Executive shall
promptly repay to the Company any amounts already received under this Agreement.

 

8.                  Offset of Amounts Owed; Withholding. The Company shall be
entitled to deduct or withhold from any Bonus payment made to Executive any
amounts Executive owes the Company or any of its affiliates, and any federal,
state, local or foreign taxes imposed with respect to Executive’s compensation
or other payments from the Company or any of its affiliates.

 



 2 

 

 

9.                No Change in Legal Employment Status. This Agreement and the
Bonus are not a contract or guarantee of employment with the Company and they
are not intended to change in any way Executive’s status as an at-will employee
subject to all applicable terms and conditions of Executive’s employment.

 

10.              No Right to Assign. Executive may not sell or assign
Executive’s right to receive payments hereunder or pledge such payments as
security for a loan or otherwise, and any such sale, assignment, or pledge shall
be null and void ab initio.

 

11.              Successors. This Agreement is binding on the Company and any
direct corporate successor to the Company or its business, and on Executive’s
estate, personal representative, guardian or any other person acting in
Executive’s interest.

 

12.              Governing Law. This Agreement will be governed by and
interpreted under New York law, without regard to the choice of law provisions
thereof. Any and all actions arising out of this Agreement shall be brought and
heard in the Bankruptcy Court and the parties hereto hereby irrevocably submit
to the exclusive jurisdiction of such court. THE COMPANY AND THE EXECUTIVE
HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING
THIS AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM
AND REPRESENT THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE
CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

13.              Administrative Claim Status. Any Bonus earned pursuant to the
terms of this Agreement shall constitute an administrative expense claim
pursuant to section 503(a)(1)(A) of the Bankruptcy Code which shall be payable
from proceeds of a Determination Event.

 

14.              Advice of Counsel. Both parties hereto acknowledge that they
have had, to the extent so desired, the advice of counsel before entering into
this Agreement, have fully read the Agreement and understand the meaning and
import of all the terms hereof.

 

15.              No Rights as a Shareholder. Executive shall not be entitled to
any of the rights or privileges of a shareholder of the Company with respect to
the Bonus. Without limitation of the foregoing, the Bonus shall not entitle
Executive to any dividend or voting rights or any other rights of a shareholder
of the Company.

 

16.              Compliance with Section 409A. The intent of the parties is that
payments and benefits under this Agreement comply with or are exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and this Agreement shall be interpreted and construed in a manner that
establishes an exemption from (or compliance with) the requirements of Section
409A. Any terms of this Agreement that are undefined or ambiguous shall be
interpreted in a manner that complies with Section 409A to the extent necessary
to comply with Section 409A. Notwithstanding anything herein to the contrary,
(i) if, on the date of termination, Executive is a “specified employee” as
defined in Section 409A, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is the first business day of the seventh month following the date of
termination (or the earliest date as is permitted under Section 409A), and (ii)
if any other payments of money or other benefits due to Executive hereunder
could cause the application of an accelerated or additional tax under Section
409A, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A. In the event that
payments under this Agreement are deferred pursuant to this Section in order to
prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified under this Section without any
interest thereon. Notwithstanding anything to the contrary herein, to the extent
required by Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean separation from service. Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.

 



 3 

 

 

17.              Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

 

18.              Protected Activities. Nothing in this Agreement shall be
construed as a waiver by Executive of Executive’s protected rights under
federal, state or local law to, without notice to the Company: (i) communicate
or file a charge with a government regulator; (ii) participate in an
investigation or proceeding conducted by a government regulator; or (iii)
receive an award paid by a government regulator for providing information.

 

19.              Entire Agreement. Except as otherwise specifically referenced
herein, this Agreement is the entire agreement between Executive and the Company
concerning the terms of the Bonus, and it supersedes any other oral or written
agreement or statement with respect to the subject matter hereof.

 

20.              Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally,
faxed, or sent by nationally recognized overnight courier service (with next
business day delivery requested). Any such notice or communication shall be
deemed given and effective, in the case of personal delivery, upon receipt by
the other party, in the case of faxed notice, upon transmission of the fax, in
the case of a courier service, upon the next business day, after dispatch of the
notice or communication. Any such notice or communication shall be addressed as
follows:

 



 4 

 

 

If to the Company to:

 

Aceto Corporation

4 Tri Harbor Court

Port Washington, New York 11050

Telephone: 201.961.9000

Facsimile: 201.961.1234

Attn: Chief Legal Officer

 

With a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Telephone: 212.204.8688

Facsimile: 973.597.2507

Attn: Steven E. Siesser, Esq.

 

If to Executive, to him at the offices of the Company with a copy to him at his
home address, set forth in the records of the Company.

 

Any person named above may designate another address or fax number by giving
notice in accordance with this paragraph to the other persons named above.

 

21.              Effectiveness. The effectiveness of this Agreement shall in all
respects be subject to Bankruptcy Court approval.

 

22.              Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

 

 

[Signature Page Follows]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 





ACETO CORPORATION             By: /s/ Charles J. Alaimo   4/12/2019   Name:
Charles J. Alaimo   Date   Title: SVP, Human Resources             EXECUTIVE    
        By: William C. Kennally, III   4/12/2019   Executive Name (Print)   Date
          /s/ William C. Kennally, III       Signature    

 



 6 

 

 



Exhibit A

 

Definitions

 

“Adjusted Proceeds” means the after-tax Sale Proceeds calculated after both the
consummation of (i) a Sale of the ChemPlus Business or Determination Event with
respect to all or substantially all of the assets of the ChemPlus Business and,
if and only if a Sale of the Pharma Business or Other Realization Event occurs,
(ii) either a Sale of the Pharma Business or an Other Realization Event, and
determined by the Company in its sole discretion. For clarity, if a Sale of the
Pharma Business or Other Realization Event does not occur, the Adjusted Proceeds
shall mean such after-tax Sale Proceeds solely resulting from the Sale of the
ChemPlus Business or Determination Event with respect to substantially all of
the assets of the ChemPlus Business.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101,
et. seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
New Jersey.

 

“Board” means the Company’s Board of Directors.

 

“Change in Control Agreement” means that certain Change in Control Agreement
dated as of the 11th day of October, 2017, by and between the Company and
Executive, as may be amended, restated, or otherwise modified from time to time.

 

“ChemPlus Business” means, collectively, the (i) Nutritional Business Sub
Segment, (ii) the business segment of the Company and certain of its affiliates
historically identified as “Performance Chemicals” and consisting of the
sourcing and distribution of specialty chemicals and agricultural protection
products, including the supply to various industrial segments of chemicals used
in the manufacture of plastics, surface coatings, cosmetics and personal care,
textiles, fuels and lubricants and Performance Chemicals, and (iii) the business
segment of the Company and certain of its affiliates historically identified as
“Pharmaceutical Ingredients” and comprised of the Active Pharmaceutical
Ingredients (APIs) and Pharmaceutical Intermediates product groups.

 

“ChemPlus Stalking Horse Bid” means that certain Asset Purchase Agreement by and
among the Company, Aceto Agricultural Chemicals Corporation and Aceto Realty
LLC, as Sellers, and NMC Atlas, L.P., as Buyer dated as of February 18, 2019.

 

“ChemPlus Enhanced Agreement” means an agreement for the purchase of the assets
of the ChemPlus Business for aggregate consideration greater than the
consideration payable pursuant to the ChemPlus Stalking Horse Bid.

 

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

“Current Adjusted Proceeds” means the after-tax Sale Proceeds that would result
from a Sale of the ChemPlus Business based on the ChemPlus Stalking Horse Bid as
in effect on the date hereof, not taking into account a Sale of the Pharma
Business or any Other Realization Event and determined by the Company in its
sole discretion.

 



 7 

 

 

“Determination Event” means (i) in one or more transactions the Company’s
unsecured creditors obtain any ownership in the equity or assets of one or more
business units of the Company or (ii) the Company receives Adjusted Proceeds
that exceeds the Current Adjusted Proceeds (such excess the “Adjusted Proceeds
Increase”, as determined by the Company in its sole discretion) upon the
occurrence of an Other Realization Event.

 

“Key Executive Incentive Agreement” means that certain Key Executive Incentive
Agreement by and between the Company and Executive, effective February 11, 2019,
as may be amended, restated, or otherwise modified from time to time.

 

“Nutritional Business Sub Segment” means the business segment of the Company and
certain of its affiliates consisting of the supply of ingredients and raw
materials used in the production of food, nutritional and packaged dietary
supplements, including vitamins, supplements, botanical extracts, amino acids,
minerals, iron compounds and biochemicals used in pharmaceutical and nutritional
preparations.

 

“Other Realization Event” means a transaction, other than a Sale of the Pharma
Business, that results in the recognition by the Company of gain or loss with
respect to the Pharma Business.

 

“Pharma Business” means the business segment of certain subsidiaries of the
Company consisting of the development, marketing, sales and distribution of
prescription and over-the-counter pharmaceutical finished dosage form products,
excluding the Nutritional Business Sub Segment.

 

“Pharma” means Rising Pharmaceuticals, Inc., a New Jersey corporation.

 

“Sale of the ChemPlus Business” means the consummation, in one or a series of
transactions, of the sale, transfer or disposition of all or substantially all
of assets (whether by way of a sale, transfer or merger of the equity of the
entities that own such assets, or a combination thereof) of the ChemPlus
Business, other than a sale, transfer, or other disposition to (i) the Company
or any subsidiary of the Company, or (ii) any employee benefit plan of the
Company or any subsidiary of the Company, in each case following which the
Company continues as a going concern.

 

“Sale of the Company” means the consummation of (i) a Sale of the ChemPlus
Business, and (ii) a Sale of the Pharma Business.

 

“Sale of the Pharma Business” means the consummation, in one or a series of
transactions, of the sale, transfer or disposition of all or substantially all
of assets (whether by way of a sale, transfer or merger of the equity of the
entities that own such assets, or a combination thereof) of the Pharma Business,
other than a sale, transfer, or other disposition to (i) the Company or any
subsidiary of the Company, or (ii) any employee benefit plan of the Company or
any subsidiary of the Company, in each case following which the Company
continues as a going concern.

 



 8 

 

 

Exhibit B

 

Bonus Amounts

 

Payment Trigger Performance Level Aggregate Sale Proceeds (in Millions) Amount
of Bonus (Multiple of Base Salary)

 

Amount of Bonus (Dollar Amount)

Any Transaction Maximum Performance $424M 2.0x Base Salary $1,600,000 Goal
Performance $391M 1.75x Base Salary $1,400,000 Threshold Performance $360M 1.5x
Base Salary $1,200,000

 

The amount of the Bonus shall be determined in accordance with the table set
forth above, subject to the following:

 

1. Aggregate Sale Proceeds with respect to any Transaction shall include the
Sale Proceeds attributable to such Transaction and any Sale Proceeds
attributable to any prior Transaction that occurs after the date hereof.

 

2. If payment is triggered by a Transaction and the Performance Level in such
Transaction is (i) between the Threshold Performance and the Goal Performance,
or (ii) between the Goal Performance and the Maximum Performance, the amount
payable shall be determined based on straight-line interpolation. If the
attained Performance Level is less than the Threshold Performance, no amount
shall be earned or paid.

 

3. If a Bonus is payable with respect to any Transaction, the amount of the
Bonus payable with respect to such Transaction shall be the amount payable
pursuant to this Exhibit B, minus the aggregate amount previously paid to
Executive subsequent to February 19, 2019 pursuant to the terms of this
Agreement. Subject to the foregoing, in the case of a ChemPlus Enhanced
Agreement or a Determination Event, the amount of the Bonus payable with respect
to such Transaction shall be determined based on after-tax Sale Proceeds as
determined by the Company in its sole discretion.

 

4. Notwithstanding anything in this Agreement to the contrary, the amount
payable with respect to the Bonus shall be reduced, dollar-for-dollar (but not
below zero), by the amount (i.e., $800,000) paid to Executive prior to February
19, 2019 for achieving the ChemPlus Stalking Horse Bid, and the amount of such
reduction shall not be payable to Executive.

 

5. The Sale Proceeds with respect to a Determination Event shall be determined
taking into account (a) if the Determination Event is effected in accordance
with clause (i) of the definition of Determination Event, the value associated
with such series of Transactions as determined by PJT Partners or as determined
by another investment firm as chosen by the Board or (b) if the Determination
Event is effected in accordance with clause (ii) of the definition of
Determination Event, the amount of the Adjusted Proceeds determined by the
Company in its sole discretion.

 



 9 

 